NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 10, 2020*
                               Decided February 11, 2020

                                         Before

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

                           AMY J. ST. EVE, Circuit Judge

Nos. 19-2052 and 19-2415

UNITED STATES OF AMERICA,                         Appeals from the United States District
     Plaintiff-Appellee,                          Court for the Eastern District of
                                                  Wisconsin.

      v.                                          No. 18-CR-223

PETER M. BERNEGGER,                               William C. Griesbach,
     Defendant-Appellant.                         Judge.

                                       ORDER

       In these consolidated appeals, Peter Bernegger challenges modifications to the
conditions of his supervised release requiring him to make monthly restitution
payments and to disclose information about his finances. But his term of supervised




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 19-2052 and 19-2415                                                             Page 2

release has already ended, and he cannot show that he suffers any collateral
consequences, so we lack jurisdiction to review the orders he challenges.

       Bernegger was convicted of mail fraud and bank fraud, 18 U.S.C. §§ 1341 & 1344,
in the Northern District of Mississippi and sentenced to terms of imprisonment and
supervised release. The trial court also ordered him to pay $1,725,000.00 in restitution
and, though it did not set a payment schedule, required him to make equal monthly
payments towards restitution as a condition of his supervised release. After he
completed his prison term (during which he paid $575 towards restitution) and
obtained permission to move to Wisconsin, the Eastern District of Wisconsin accepted
jurisdiction over his supervised release in December 2018. See 18 U.S.C. § 3605.

        Four years after Bernegger’s release, he had paid no additional restitution. As a
result, the Probation Office petitioned the court to modify his conditions of supervised
release to include a restitution payment schedule. At a hearing on the petition, the
district court set a monthly payment schedule of $100 or 20 percent of his after-tax
income. See 18 U.S.C. § 3583(e)(2). It later held two hearings to assess his compliance,
where it also ordered him to cooperate with the U.S. Attorney’s Financial Litigation
Unit about his financial status.

        Bernegger filed notices after the first and last hearings (appeal Nos. 19-2052 and
19-2415), appealing all rulings made during the hearings, and another notice of appeal
after the district court discharged him from supervised release in September 2019
(appeal No. 19-2845). We consolidated the first two appeals at his request and
dismissed the third as unnecessary because the district court made no rulings after he
filed his second notice of appeal.

       Because Bernegger’s term of supervised release has already ended, we must first
determine whether his two direct appeals are moot. See United States v. Larson, 417 F.3d
741, 747 (7th Cir. 2005). Though neither party addressed mootness in their briefs or their
amended jurisdictional statements, we have an independent duty to assess our
jurisdiction. See Minnesota Life Ins. Co. v. Kagan, 724 F.3d 843, 846 (7th Cir. 2013).

        A justiciable case or controversy must exist at all stages of review, and in
criminal cases, “this requirement means that a defendant wishing to continue his
appeals after the expiration of his sentence must suffer some ‘continuing injury’ or
‘collateral consequence’ sufficient to satisfy Article III.” United States v. Juvenile Male,
564 U.S. 932, 936 (2011). Bernegger’s appeals therefore present a live controversy only if
he continues to face a “collateral consequence”—a legal disadvantage—because of the
Nos. 19-2052 and 19-2415                                                            Page 3

modification orders he challenges. See Spencer v. Kemna, 523 U.S. 1, 7–8 (1998); Lane v.
Williams, 455 U.S. 624, 631–33 (1982). We can discern none.

       The modification orders did no more than require Bernegger to pay a portion of
what he already owed as part of the judgment in his criminal case, see United States v.
Sawyer, 521 F.3d 792, 797 (7th Cir. 2008), and facilitate his inevitable contact with the
Financial Litigation Unit. Bernegger’s restitution obligation survived his completion of
his term of supervised release, and that obligation has been previously affirmed on
direct appeal. See United States v. Bernegger, 661 F.3d 232, 242 (5th Cir. 2011). In these
appeals, we cannot grant him any effective relief from supervised-release conditions to
which he is no longer subject. See Calderon v. Moore, 518 U.S. 149, 150 (1996); cf. Pope v.
Perdue, 889 F.3d 410, 414 (7th Cir. 2018) (criminal appeal not moot if there is “any
potential benefit” to defendant (quoting United States v. Trotter, 270 F.3d 1150, 1152
(7th Cir. 2001))). Insofar as he seeks the return of $300 he believes he paid according to
an improperly entered payment schedule, we cannot undo the court’s condition after it
has expired. And he cannot argue that he did not owe the money. Bernegger asserts that
he was forced to go into debt to satisfy the payment schedule, but that is not the type of
ongoing injury that would save these appeals. See Lane, 455 U.S. at 632–33 (explaining
qualities of “civil disabilities” and legal consequences that can keep a direct criminal
appeal live).

                                                                               DISMISSED